Per curiam
Since the passing of the recent statute to amend and explain the marriage act (act of 1835-6, ch. 64. Sess. Acts, p. 43.), it is understood but little interest is felt as to the decision of the questions adjourned to this court. It is necessary, however, that a decision should be made, that the case may proceed in the court below. The following judgment is to be entered—‘£ The court is of opinion and doth decide, that the indictment is sufficient, and neither count thereof defective: this is deemed a sufficient answer to all the questions adjourned : which is ordered to be certified &c.”